Citation Nr: 0427088	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection sinusitis, 
gastroesophageal reflux disease (GERD), claimed as gastritis 
with chronic recurrent sore throats, and urethritis.  

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected right 
shoulder disability, rated as status post acromioclavicular 
joint separation, with degenerative changes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to October 1984.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
July 2002 rating decision of the Regional Office (RO) located 
in Muskogee, Oklahoma.  The RO denied claims of service 
connection for sinusitis, GERD, claimed as gastritis with 
chronic recurrent sore throats, urethritis, and a left 
shoulder disorder, claimed as secondary to his service-
connected right shoulder disability rated as status post 
acromioclavicular joint separation, with degenerative 
changes.  

The veteran's sworn testimony was obtained at a Travel Board 
hearing conducted by the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of this hearing is on file.  

The issues of entitlement to service connection for 
sinusitis, GERD, claimed as gastritis with chronic recurrent 
sore throats, and secondary service connection for a left 
shoulder disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  As to the claim of service connection for urethritis, the 
RO notified the veteran of the evidence and information 
needed to substantiate his claim, and obtained all relevant 
and available evidence identified by him, all in an effort to 
assist him in substantiating this claim.  

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have urethritis which 
has been linked to active service on any basis.  


CONCLUSION OF LAW

Urethritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claim 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim of service 
connection for urethritis in November 1998.  The RO first 
issued notice to the veteran of VA's duty to assist and other 
VCAA responsibilities in letters dated in October 2001, 
November 2001, and February 2004, after the initial 
adjudication of the claim, but prior to the readjudication of 
the claim July 2002 and February 2003.  As such, the timing 
of the notices comport with the CAVC's holding in Pelegrini, 
supra. 

The substance of the notices is satisfactory as well.  
Specifically, the October 2001 and November 2001, as well as 
the February 2004 VCAA letters advised the veteran of his 
need to identify or submit evidence, not only of current 
urethritis, but medical nexus evidence showing that it is due 
to service, with evidence of such disorder in service.  This 
notice also informed the veteran that VA would attempt to 
obtain any evidence that he identifies.  

The RO also requested that the veteran send VA any 
information he may have pertinent to this claim on appeal, 
and the RO received private medical evidence from the 
veteran.  The RO also provided him with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claim.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record.  

The veteran identified two sources of VA treatment, records 
of which have been obtained and associated with his claims 
file, including records dated through November 2003 from the 
VA Oklahoma City, Oklahoma facility.  These records show no 
treatment for urethritis, and the private treatment records 
show no treatment for urethritis after 1999.  

Consistent with the duty to assist, the RO scheduled the 
veteran for a VA examination in December 2001, and all VA 
outpatient treatment records were requested and obtained, as 
noted above.  

Once all of the above was completed, the RO denied the 
urethritis claim in a February 2003 statement of the case 
(SOC).  The decisions and notices advised the veteran of the 
evidence considered and the reasons and bases for the denial 
of the claim.  The SOC advised the veteran of all appropriate 
regulations governing entitlement to service connection for 
urethritis.  The RO's statement of the case and supplemental 
statement of the case included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
medical evidence of record.  

Although additional medical evidence was received at the 
Board at the time of the April 2004 hearing, the veteran 
waived RO consideration of this evidence, as noted in the 
Introduction section of this decision.  Moreover, this 
evidence does not show current urethritis.  As such, VA has 
made every reasonable effort to identify and obtain all 
relevant records in support of the veteran's claim 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, as stated above, the record already 
contains sufficient medical evidence upon which to adjudicate 
the claim adjudicated on the merits herein.  Neither the 
veteran nor his representative has identified additionally 
available medical evidence relevant to the claims that has 
not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim adjudicated on the merits herein, 
entitlement to service connection for urethritis, have been 
completed within VCAA.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The above rule does not mean that any manifestation in 
service will permit service connection: To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  




Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The veteran asserts that service connection is warranted for 
chronic urethritis which originated in active service and 
from which he continues to suffer.  

Service medical records show a history of gonorrhea in 1972, 
prior to his enlistment into active duty, on examination at 
entry into service.  The veteran received treatment for 
gonorrhea urethritis in May 1973 and July 1981, with 
additional treatment for urethritis in February 1982, which 
resolved with use of prescription medication, as well as in 
April 1982, and October 1983.  

The post service evidence of record shows most recent 
treatment for urethritis at a private clinic in December 
1999, with no treatment since then shown on records from this 
facility dated through May 2003.  In June 2003, the veteran 
was seen for complaints of pain on urination, and on 
examination he was found to have a stone in the ureter, which 
was since removed.  Urethritis is not presently shown by any 
medical evidence of record, including private and VA 
treatment records dated through May 2003.  

The weight of the above clinical and medical evidence 
supports a denial of the claim of service connection for 
urethritis.  In doing so, the Board does not question the 
veteran's reported history of treatment for urethritis in 
service.  However, it is well-established VA law that in the 
absence of any competent evidence of a current diagnosis of 
the claimed disability, there is no basis to find entitlement 
to service connection.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  

The Board again emphasizes that the veteran was requested to 
provide information that would identify current urethritis, 
as well as medical evidence of a link to service, but he has 
failed to either identify or submit such evidence.  

In finding so, the Board also does not dispute the veteran's 
honorable service to his country during the Vietnam conflict, 
or that he received treatment for recurrent urethritis in 
service.  The salient point is that with no medical evidence 
of any urethritis presently, the claim must be denied.  
Caluza, supra.  

In the absence of any competent evidence of current 
urethritis, there is no basis to find entitlement to service 
connection in this case as this claim, and it may be denied 
without extensive discussions of his past clinical history.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

Additionally, service medical records do not show that the 
veteran's urethritis started in service, or that it was 
aggravated in service beyond the natural progression of the 
disease first incurred prior to his active duty in June 1972.  

Accordingly, the claim is denied as against the medical 
evidence of record.   See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. on other grounds, Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), particularly 
when offered by a layperson lacking medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the 
competent medical evidence shows current urethritis, and the 
veteran himself has not identified any medical records that 
would show current treatment.  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim of service 
connection for urethritis as set forth above, and, therefore, 
reasonable doubt is not for application.  


ORDER

Entitlement to service connection for urethritis is denied.  


REMAND

The claims of entitlement to service connection for 
sinusitis, GERD, claimed as gastritis with chronic recurrent 
sore throats, and secondary service connection for a left 
shoulder disorder, must be afforded expeditious treatment by 
the Veterans Benefits Administration (VBA) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2004.

Medical evidence presently on file shows treatment for 
sinusitis, reflux esophagitis (status post laparoscopic 
cholecystectomy in June 1999), and a left shoulder disorder-
possibly secondary to service-connected diabetes mellitus and 
associated diabetic neuropathy (See May 2003 private and 
November 2003 VA treatment records).  The limited VA 
examination in December 2001 did not include an examination 
of the sinuses or esophagus, and the examiner appears not to 
have been aware of the veteran's diabetes mellitus and 
possible left shoulder related diabetic neuropathy.  

Given the veteran's treatment in service for recurrent upper 
respiratory infections and sinusitis, as well as GERD, and 
given the recent medical evidence of a possible association 
between service-connected disability and the veteran's left 
shoulder disorder, VA examinations are indicated, to include 
notice that 38 C.F.R. § 3.655 (2003) is for application in 
this case.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims of service connection for 
sinusitis, GERD, claimed as gastritis 
with chronic recurrent sore throats, and 
secondary service connection for a left 
shoulder disorder-primarily, competent 
current diagnoses and medical nexus 
opinions, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and provide him the opportunity 
to identify any additional healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
sinusitis, GERD or reflux esophagitis, 
claimed as gastritis with chronic 
recurrent sore throats, and secondary 
service connection for a left shoulder 
disorders since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  Upon completion of the above, the 
veteran should be scheduled for VA sinus, 
gastrointestinal, and joints 
examinations, to include any other 
examination deemed indicated or by any 
other available appropriate medical 
specialist.  All of the foregoing 
examinations should be conducted 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Any further indicated special studies 
must be conducted.  It is requested that 
the appropriate VA examiners address the 
following medical issues:

Is it at least as likely as not that the 
veteran's upper respiratory infections in 
service (see service medical records of 
April 1975, May, June, August and 
September 1982, October 1983, January 
1984) are related to his January 2004 
diagnosis of sinusitis and/or related 
restrictive airways disease, or any 
current sinusitis shown presently on 
examination?  

Is it at least as likely as not that the 
veteran's inservice GERD of December 
1981, is related to his April 2002 
diagnosis of reflux esophagitis, or any 
other current gastrointestinal disorder 
shown presently on examination?  

Is it at least as likely as not that the 
veteran's current left shoulder disorder 
(see X-ray studies of November 2001) is 
secondary to, or aggravated by, his 
service-connected right shoulder 
disability rated as status post 
acromioclavicular joint separation with 
degenerative changes and/or service-
connected or diabetes mellitus, including 
any diabetic neuropathy?

Each examiner should identify all of the 
veteran's associated symptomatology in 
service and presently in order to answer 
the above questions, and each examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale-with specific reference to the 
entire documented clinical history, 
including the service medical records.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for sinusitis, GERD, 
claimed as gastritis with chronic 
recurrent sore throats, and secondary 
service connection for a left shoulder 
disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in a denial(s).  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



